Citation Nr: 0004178	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for impotence, claimed as 
secondary to the service-connected filariasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from August 1941 to 
May 1947.

In January 1990, the RO, in part, denied the veteran's claim 
of service connection for impotence, finding that impotence 
was not incurred in or aggravated by military service and was 
not related to the veteran's service-connected filariasis.  
Although he was notified of that decision, the veteran did 
not file an appeal.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 1996 decision of the RO, 
which, in part, declined to reopen a finally denied claim of 
service connection for impotence claimed as secondary to 
service-connected filariasis.  The veteran perfected a timely 
appeal to the Board.  

The appeal initially included the issue of an increased 
rating for filariasis.  This issue, along with the issue 
currently on appeal was remanded in October 1997.  In 
February 1999, the Board rendered a decision denying the 
claim for an increased rating for filariasis; hence, that 
issue is no longer before the Board.  Also in February 1999, 
the Board again remanded the issue currently on appeal.  As 
the requested development has been accomplished, but the 
denial of the claim continued, the claim has since been 
returned to the Board for further appellate consideration.  

In Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 
1380 (Fed. Cir. 1996), the United States Court of Appeals for 
Veterans Claims (Court) held that the new and material 
evidence requirement is a material legal issue which the 
Board has a legal duty to address, regardless of the RO's 
actions.  Thus, the current issue on appeal is as stated on 
the previous page.



FINDINGS OF FACT

1.  In a January 1990 rating decision, the RO denied the 
veteran's claim of service connection for impotence, finding 
that impotence was not incurred in or aggravated by military 
service and was not related to the veteran's service-
connected filariasis.  The veteran was notified of the 
decision and did not file an appeal.

2.  New evidence that has been associated with the claims 
file since the RO's January 1990 decision, when considered 
alone or in conjunction with the evidence previously of 
record, is relevant and probative of the issue under 
consideration and is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  Inasmuch as the record includes an opinion by a private 
physician that a medical relationship between the veteran's 
service-connected filariasis and his erectile dysfunction is 
possible, the veteran's claim is plausible.  

4.  The preponderance of the medical evidence establishes 
that there is no medical relationship between the veteran's 
impotence and his service-connected filariasis.


CONCLUSIONS OF LAW

1.  The RO's unappealed January 1990 rating decision denying 
service connection for impotence is final.  38 U.S.C.A. §§ 
5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

2.  New and material evidence has been presented, and the 
claim for service connection for impotence, claimed as 
secondary to the service-connected filariasis, is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim for service connection for impotence, claimed 
as secondary to the service-connected filariasis, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's impotence is not proximately due to or the 
result of service-connected filariasis. 38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.102, 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence Analysis

The RO initially denied the veteran's claim for service 
connection for impotence in January 1990.  At the time of 
that decision, the RO indicated that impotence was not 
incurred in or aggravated by service and was not related to 
the service-connected filariasis.  The pertinent evidence 
available to the RO at the time of the decision consisted of 
the veteran's service medical records; VA treatment records, 
reflecting treatment from July 1948 to July 1988; an October 
1960 VA examination; private medical records from George H. 
Davis, M.D., reflecting treatment in December 1960 and 
February 1961; a May 1961 record from the VA Chief of 
Outpatient Treatment; a June 1961 record from the VA Director 
of Outpatient Clinics; a July 1961 VA examination; a May 1988 
VA examination; and lay statements by the veteran.

The RO subsequently notified the veteran of the January 1990 
denial that same month; however, the veteran did not appeal.  

In May 1996, the RO denied the veteran's claim of service 
connection for impotence as secondary to the service-
connected filariasis.  The veteran subsequently timely 
perfected an appeal.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-
step process for consideration of a previously denied claim:  
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West 12 Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a) (1999). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Consideration must be given to all of the evidence received 
since the last disallowance of these claims on any basis, or, 
in this case, since the RO's January 1990 decision.  Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  

The evidence associated with the claims file since the 
January 1990 RO decision consists of November 1993 VA 
examinations; March 1996 VA examinations; VA treatment 
records, reflecting treatment from January 1988 to November 
1997; a January 1998 VA genitourinary examination; a private 
medical record from J. Sam Little, M.D., reflecting treatment 
in June 1998; and lay statements by the veteran.

Specifically, in the June 1998 report, Dr. Little indicated 
that the veteran had non-insulin dependent diabetes, 
hypertension and arthritis in addition to filariasis, which 
had been contracted during World War II.  The veteran was 
reported to have urological problems that included both 
urinary incontinence and erectile dysfunction.  Dr. Little 
reported that it was possible that the veteran's prior 
filariasis had something to do with his urological problems, 
although he was not sure that it was likely.

This evidence concerning the treatment and evaluation of the 
veteran is "new" because it was not physically of record when 
the RO denied his claim in January 1990 and it was not 
otherwise duplicative of the evidence that was on file at the 
time of that decision.

In addition, the Board finds that this new evidence is 
relevant and probative and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  That is, it is "material."  See 38 C.F.R. § 3.156; 
Hodge, supra.  Thus, since new and material evidence has been 
submitted, the veteran's claim of service connection for 
impotence, claimed as secondary to the service-connected 
filariasis, is reopened and must be considered on a de novo 
basis.  

B. Well-Grounded Claim Analysis

Having reopened the veteran's claim of service connection for 
impotence, claimed as secondary to the service-connected 
filariasis, the next step is to determine whether the claim 
is well grounded.  See Elkins, 12 Vet. App. at 218-19.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease ; and (3) a nexus between the 
current disability and the in-service injury or disease (or, 
in a secondary service connection claim, a nexus between the 
current disability and a service-connected disability).  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

Here, the Board finds that the same evidence that constitutes 
new and material to reopen the claim-namely, Dr. Little's 
June 1998 report-is sufficient to well ground the claim, as 
that evidence establishes the currently claimed disability 
and a possible nexus between that disability and service.  
Hence, the veteran's claim is plausible, and capable of 
substantiation.  The Board also finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in light of the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(b) (1999).  

C. Merits Consideration

Having determined that the claim is well grounded, the Board 
must now consider the claim on the merits to evaluate whether 
the evidence of record presents a new factual basis for 
allowance of the claim.  Initially, the Board finds that the 
veteran is not prejudiced by the consideration of the merits 
of the claim, inasmuch as the RO considered the claim on the 
merits in May 1996, and the veteran has had full opportunity 
to present evidence and argument in support of his underlying 
claim for benefits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by being denied those 
opportunities.  In this case the RO considered the veteran's 
claim of service connection on the merits in a May 1996 
rating decision.  The veteran has also been given an 
opportunity to submit evidence and argument.  In fact, in 
June 1999, the veteran indicated that he had no additional 
evidence to submit.  The Board has concluded that there is no 
prejudice to the veteran in proceeding to consider the issue 
of service connection on the merits. 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may also be granted on a secondary basis for a 
disability proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Section 3.310(a) has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation of nonservice-
connected disorder by a  service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the veteran does not contend, and the evidence 
does not establish that the veteran developed impotence in 
service.  Indeed, while the May 1947 discharge examination 
report reflects that the veteran had filariasis in July 1946, 
the service medical records reflect no complaint or diagnosis 
of impotence.  Rather, the veteran contends that his 
impotence is due to his service-connected filariasis; hence, 
the Board will confine its review to that issue.

Post-service, the claims file includes several records of VA 
and private evaluation and treatment for filariasis and other 
genitourinary (to include swelling of the scrotum and chronic 
epididymitis) dated between July 1948 and August 1961.  The 
first indication of impotence is reflected in the report of a 
May 1988 VA examination.  At that time, the veteran reported 
that he had been impotent since he was 52 years old, or since 
approximately 1974.  However, an August 1990 outpatient 
treatment record reflects the veteran's reported history of 
impotence for the previous ten years; he also indicated that 
he had had testosterone injections and had undergone 
placement of a penile prosthesis.  

On a VA systemic conditions examination in March 1996, the 
veteran indicated that a urologist had told him that his 
impotency and urinary incontinence were a result of his 
service-connected filariasis.  The veteran was diagnosed, in 
part, with history of filariasis with associated recurrent 
scrotal swelling.  It was reported that, by the veteran's 
history, urological problems associated with sexual 
impotence, placement of a penile implant and urinary 
incontinence were associated with his filariasis.

A January 1998 VA genitourinary examination includes a 
reported history of filariasis with elephantiasis.  The 
veteran indicated that he had presented for evaluation and 
treatment for impotence in 1990 and had had an inflatable 
penile prosthesis inserted at that time.  The examiner 
indicated that the veteran's claims file was available for 
review.  The impression was history of filariasis; impotence 
treated successfully with inflatable penile prosthesis; 
incontinence urge type; diabetes mellitus; and hypertension.  
The examiner reported that incontinence and impotence were 
not related to filariasis and were probably secondary to 
diabetes mellitus and hypertension.

In a June 1998 statement, Dr. Little reported that the 
veteran then suffered from urinary incontinence and erectile 
dysfunction.  He indicated that his examination revealed that 
the veteran's scrotum was very slightly edematous, but not 
that severe.  The prosthesis pump in the right hemiscrotum 
was reported to be palpable and his testicles were somewhat 
sensitive to examination.  Dr. Little reported that it was 
difficult to know whether the veteran's prior filariasis was 
related to his current conditions.  Erectile dysfunction was 
reported to be often linked with the presence of hypertension 
and diabetes.  Dr. Little reported that patients that 
contracted filariasis and had long term problems typically 
had this on the basis of lymphatic obstruction.  He reported 
that he was not impressed that there was a great deal of 
lymphatic obstruction and there was certainly no clinical 
evidence of elephantiasis.  He reported that it was possible 
that the veteran's prior filariasis had had something to do 
with his urological problems, although he was not sure that 
it was likely.

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for impotence secondary to service-
connected filariasis.  The medical evidence, when considered 
in its entirety, does not serve to establish that any current 
impotence is medically related to the veteran's filariasis.  

Initially, the Board notes that the March 1996 VA examiner's 
notation of a history of sexual impotence that was associated 
with his filariasis is based on the veteran's assertions and 
does not, in and of itself, constitute a nexus opinion.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence).  
While Dr. Little indicated that such a relationship was 
"possible," he also acknowledged that he was not sure that 
such a relationship was likely.  Clearly, then, his opinion 
is merely speculative.  However, service connection may not 
be predicated on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (1999); see also Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Significantly, moreover, the January 1998 VA examiner ruled 
out a relationship between the veteran's filariasis and 
impotence in more definitive terms, suggesting instead, that 
the veteran's impotence was probably secondary to diabetes 
mellitus and hypertension, which are not service-connected 
disabilities.  

The Board does not doubt the sincerity of the veteran's 
belief that his impotence is medically related to his 
service-connected.  However, as a lay person without medical 
training and expertise, he is not qualified to proffer an 
opinion on a medical matter, such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Hence, his assertions on this point are not 
probative of ultimate issue in this case.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Similarly, his report to 
the March 1996 VA examiner that a urologist told him that his 
impotency was a result of his service-connected filariasis 
does not constitute a medical nexus opinion.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for impotence secondary to the 
service-connected filariasis.  Thus, the benefit-of-the-doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

The petition to reopen the claim for service connection for 
impotence, claimed as secondary to the service-connected 
filariasis, is granted, and the claim is hereby reopened.

As evidence of a well-grounded claim for service connection 
for impotence, claimed as secondary to the service-connected 
filariasis, has been submitted, the appeal is allowed to this 
extent.

Service connection for impotence, claimed as secondary to the 
service-connected filariasis, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

